Citation Nr: 0807130	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-42 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's post-operative right lower leg shortening with a 
history of recurrent osteomyelitis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from July 1978 to October 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's 
post-operative right lower leg shortening with a history of 
recurrent osteomyelitis.  In January 2008, the veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In January 2008, the veteran submitted claims of entitlement 
to service connection for a low back disorder, a right hip 
disorder, a left hip disorder, and a left knee disorder.  It 
appears that the RO has not had an opportunity to act upon 
the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Acting 
Veterans Law Judge cannot have jurisdiction of the issues.  
38 C.F.R. § 19.13 (2007).  The United States Court of Appeals 
for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2007).  


REMAND

At the January 2008 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that he had experienced recent reoccurrences of his 
osteomyelitis for which he received ongoing treatment at the 
Pensacola, Florida, and Biloxi, Mississippi, VA medical 
facilities.  Clinical documentation of the cited treatment 
dated after December 2006 is not of record.  Further, the 
Board notes that the veteran underwent a December 2006 VA 
bone scan.  The evaluation report is not of record.  The VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran was last afforded a VA examination for 
compensation purposes in December 2001.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that an additional VA evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007); and the Court's holdings 
in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) are 
fully met.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after November 2006, 
not already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected 
post-operative right lower leg shortening 
with a history of recurrent 
osteomyelitis.  All indicated tests and 
studies should be accomplished and the 
findings, including measurement of the 
right lower extremity as compared to the 
left, then reported in detail.  The 
examiner should specifically state 
whether the veteran had manifested 
recurrent osteomyelitis in the preceding 
five years.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's post-operative right lower leg 
shortening with a history of recurrent 
osteomyelitis and any associated pain 
with a full description of the effect of 
the disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the right lower 
extremity should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's service-connected 
post-operative right lower leg shortening 
with a history of recurrent osteomyelitis 
upon his vocational pursuits.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for his post-operative right lower leg 
shortening with a history of recurrent 
osteomyelitis.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

